UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6981



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DANIEL PERKINS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-95-30-A, CA-98-1031-AM)


Submitted:   December 29, 1999            Decided:   January 21, 2000


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel Perkins, Appellant Pro Se.   William Edward Fitzpatrick,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Daniel Perkins seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. See United States v. Perkins, Nos. CR-95-30-A; CA-98-

1031-AM (E.D. Va. May 13, 1999).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2